Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 May 14, 2010 Office of the Chief Accountant Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C.20549 Re: Ecochild, Inc. On May 12, 1010 my appointment as auditor for Ecochild, Inc. ceased. I have read Ecochild, Inc.’s statements included under Item 4.01 of its Form 8-K dated May 14, 2010 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
